[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION (RE: MOTION FOR CLARIFICATION)
The plaintiff's Motion for Clarification is granted in part, as follows: (The numbered paragraphs herein correspond to the numbered paragraphs of plaintiff's motion.)
    1.  The non-consecutive vacation weeks shall take place during the child's summer school vacation. The defendant's non-consecutive vacation week(s) shall commence on a weekend when he has regularly scheduled visitation from Friday at 5:30 P.M. until Saturday (one week later) at 5:00 P.M.
         The plaintiff's non-consecutive vacation week(s) shall commence on weekends when the defendant does not have regularly scheduled visitation and shall end on Saturday (one week later) at 5:00 P.M. The defendant shall then have visitation for the remainder of said weekend, beginning at 5:00 P.M. on Saturday until Sunday (the next day) at 5:00 P.M.
         The defendant shall not have mid-week visitation during the plaintiff's vacation week(s), nor shall there be any makeup for visitation of time lost because of this order.
    2.  The defendant's holiday visitation, unless otherwise specifically specified, shall be from 10:00 A.M. to 5:00 P.M. If, however, the defendant's holiday visit is on a Monday following a regularly scheduled weekend visitation, then the regularly scheduled weekend shall not end on Sunday but the visitation shall be extended through Monday at 5:00 P.M.
3.  Denied (original order needs no clarification).
    4.  If Mother's Day falls on a weekend when the defendant has regularly scheduled visitation, the defendant's visitation shall end at noon on Mother's Day.
If Father's Day falls on a weekend when the defendant does not have CT Page 13132 scheduled visitation, he shall have visitation from noon until 5:30 P.M. on Father's Day. There shall be no makeup time for missed time resulting from this order.
    5.  Makeup time for missed visitation due to illness of the child or verified emergency condition shall be either on another weekend or weekday to correspond with whether the missed time was a weekend or a weekday. There shall be no makeup time for reasons other than verified illness of the child or other verified emergency.
6.  Denied (except as addressed in paragraph 5 herein).
7.  Denied.
    8.  The defendant shall provide the plaintiff or her attorney with copies of medical and life insurance policies covering the minor child and shall, on a continuing basis, provide documentary verification or notification of any changes to, or renewals of, said medical and life insurance policies, within twenty (20) days of this order and within twenty (20) days of any changes or renewals.
Klaczak, J.